DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendment
Applicant’ amendment filed 12/20/21 has been acknowledged.
Applicant cancelled Claim 2 and included its allowable subject matter (indicated during the interview conducted 12/07/21) into Claim 1; previously non-examined Clams 14-20 were cancelled as well. Applicant amended previously examined Claims 1, 3-10, and 13, as well as earlier non-examined Claims 11 and 12 belonging to inventions not chosen for examination, and added new Claims 21-28, from which independent Claim 22 has an allowable limitation similar to that of Claim 1. With these amendments, objections to the Drawings and some objections to the Specification presented by the Non-Final Rejection mailed 09/21/21 were overcome, and Applicant successfully argued against other objections to the specification.

Election/Restriction and Status of Claims
Independent Claim 1 is allowable. The restriction requirement between different species, as set forth in the Office action mailed on 09/21/21, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 1, 3-13, and 21-28 are examined on merits herein.

Allowable Subject Matter
Claims 1, 3-13, and 21-28 are allowed.
Reason for Allowance
The following is an Examiner’ Statement of Reasons for Allowance:  
Re Claim 1: The prior art of record, alone or in combination, fail to anticipate or render obvious such limitation as: “the drift region including a drift structure including a series of overlapping diffused-doped regions having a stepped dopant concentration profile with dopant concentration a lateral direction from the drain to the source”.
Re Claim 22: The prior art of record, alone or in combination, fail to anticipate or render obvious such limitation as: “a drift region including a number of overlapping doped semiconductor regions having a stepped dopant concentration profile with 
Re Claims 3-13, 21, and 23-28: Claims 3-13, 21, and 23-28 are allowed due to dependency either on Claim 1 or on Claim 22
The prior art of record include Yang et al. (US 2013/0234246), Tu et al. (US 2015/0243766), Hossain et al.(US 20020137292), Krumbein et al.(US 7,202,529), Levy et al. (US 2015/0279969), Parthasarathy et al. (US 2015/0014770), Sulistyanto (US 2015/0137229), and/or Lin et al. (US 8,704300).

Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 01/21/22